DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHO et al. (US PG Pub 2021/0320275, hereinafter Cho).
Regarding claim 1, figures 1 and 2 of Cho discloses a flexible display panel, comprising:
a non-bending zone (210), wherein a shape of the non-bending zone is a first rectangle with rounded corners at all four corners; and
at least one bending zone (223) arranged around the non-bending zone and connected to the non-bending zone, wherein a shape of the at least one bending zone is a second rectangle, and a side of the second rectangle is connected to a straight side of the first rectangle with the rounded corners at all four corners, and wherein at least one of two rounded corners corresponding to the straight side of the non-bending zone connected to the at least one bending zone comprises a concave wave shape.
Regarding claim 2, figure 2 of Cho discloses a curved direction of the concave wave shape is toward an inside of the non-bending zone.
Regarding claim 3, figure 1 of Cho discloses a length of the side of the at least one bending zone connected to the non-bending zone is greater than a length of two sides adjacent to and perpendicular to the side.
Regarding claim 6, figure 1 of Cho discloses four bending zones correspondingly connected to four straight sides of the first rectangle with the rounded corners at all four corners of the non-bending zone, wherein at least one of the four corners of the non-bending zone comprises the concave wave shape, and a curved direction of the concave wave shape is toward an inside of the non-bending zone.
Regarding claim 7, figure 1 of Cho discloses all four corners of the non- bending zone comprise the concave wave shape.
Regarding claim 8, figure 1 of Cho discloses concave wave shapes of the four corners of the non-bending zone are the same or different from each other.
Regarding claim 9, figure 1 of Cho discloses a plurality of metal wires disposed at an edge area of the flexible display panel, wherein at least one of the metal wires is adaptively arranged along the concave wave shape in the edge area (¶ 53).
Regarding claims 11 and 12, figure 15 of Cho discloses a display device, comprising a substrate; an array layer disposed on the substrate; an organic light emitting diode (OLED) device layer disposed on the array layer; and a thin film encapsulation layer disposed on the OLED device layer, wherein the array layer comprises the plurality of metal wires, and the plurality of metal wires comprise a reset signal wire and a cathode potential wire.

Allowable Subject Matter
Claims 4, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.